Citation Nr: 1443431	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant served on active duty from April 1963 to December 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In June 2011, the appellant and his spouse testified at a Board hearing at the RO.

In November 2011, the Board remanded the appellant's claims to the agency of original jurisdiction (AOJ) for additional development.  Following completion of that development, the AOJ issued a supplemental statement of the case (SSOC) in September 2012.  The case has since been returned to the Board for further appellate review.  

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The appellant is not shown to have had service in the Republic of Vietnam, Korea, or Thailand.  

2.  Herbicide agents as defined by 38 C.F.R. § 3.307(6)(i), to include Agent Orange, were not used, tested, or stored in Guam when the appellant served on Guam.  

3.  Diabetes mellitus, Type II, was not manifested in service or until years later and is not otherwise attributable to the appellant's active service.  


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated during the appellant's active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has reviewed all evidence in the claims folders and in the appellant's electronic claims file (Virtual VA and VBMS).

In a notice letter dated in January 2008, the AOJ notified the appellant of information and evidence necessary to substantiate his claim of service connection for diabetes mellitus, Type II (hereinafter "diabetes mellitus").  The appellant was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The January 2008 notice letter also informed the appellant of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Otherwise, VA has done everything reasonably possible to assist the appellant with respect to his claim being decided herein.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The appellant's service personnel and medical treatment records are associated with the claims folders, as are his private and VA treatment records.  The appellant testified before the undersigned VLJ, as noted previously, and he has also submitted evidence in support of his claim.  

The appellant is noted in VA treatment records as receiving Social Security Administration (SSA) disability benefits.  His records associated with this award are not associated with the claims folders.  The duty to assist pertains to potentially relevant records that a claimant has adequately identified, which includes SSA records.  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonably possibility that the records could help the appellant substantiate his claim for benefits, the duty to assist requires VA to obtain the records."  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, there must be a specific reason to believe that particular records may give rise to pertinent information to conclude that they are relevant.  Id at 1323; Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  

With regard to the appellant's claim for diabetes mellitus, the evidence of record documents that the appellant has been diagnosed with diabetes mellitus and he himself is noted to have reported that the disability was first diagnosed many years after service.  The appellant's primary contention has been that his diabetes mellitus is related to herbicide exposure on the island of Guam where he was stationed.  The appellant has made no specific allegations that would give rise to a reasonable belief that the medical records associated with his SSA decision provide any nexus opinion relating his diabetes mellitus to his period of service, to include herbicide exposure.  Furthermore, a December 2005 private treatment record notes that the appellant had been receiving disability benefits for one year (i.e. beginning sometime in 2004).  The appellant is noted to have been first diagnosed with diabetes mellitus in 2007.  Thus, the first diagnosis of diabetes mellitus postdates the award of SSA disability benefits.  This fact lessens the likelihood that the SSA records would contain relevant evidence (i.e. a nexus opinion) pertaining to the appellant's claim.  As such, the Board does not find the appellant's SSA records with respect to his claim for service connection for diabetes mellitus have been shown as being relevant and the Board is under no duty to obtain the records.  

Otherwise, the applicable law requires VA to provide a claimant with an examination prior to adjudication of his or her claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Whether a current disability "may" be associated with service is a low threshold.  

In this case, the Board does not find that the information or evidence of record indicates that the appellant's diagnosed diabetes mellitus "may" be associated with his military service.  As noted in the decision discussed below, the evidence does not reflect that the appellant was exposed to Agent Orange (to include any presumed exposure), nor does the evidence reflect that the appellant's diabetes mellitus is related to his period of service.  Therefore, the Board does not find a VA examination is warranted in this case.  

Otherwise, the appellant has submitted arguments in support of his claim.  Neither the appellant nor his representative has identified nor does the record indicate any additional existing evidence that needs to be obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  

II. Analysis

Generally, to establish entitlement to service connection, there generally must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant's service treatment records (STRs) are entirely negative for notations of diabetes mellitus.  At his December 1964 naval discharge medical examination, the appellant's endocrine system was normal and laboratory testing, including a urinalysis, was negative.  The post-service record on appeal is similarly negative for notations of diabetes mellitus in the first post-service year or for many years after service.  Indeed, the record shows that the appellant was not diagnosed as having diabetes mellitus until 2007, approximately forty-three years after service separation.  The appellant has not otherwise claimed that he developed diabetes mellitus during service or within a year of discharge from service.  Consequently, the appellant is not entitled to service connection for diabetes mellitus on a presumptive basis for a chronic disability which developed within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

The appellant's arguments otherwise appear to reflect that he is entitled to service connection for diabetes mellitus either on a presumptive basis or a direct basis based on exposure to Agent Orange or pesticides/chemicals during his service on the island of Guam while in the United States Navy.  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including diabetes mellitus, Type II.  38 C.F.R. §§ 3.307, 3.309. 

For the purposes of § 3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is considered to be a herbicide agent as defined by § 3.307.  The appellant does not contend nor does the evidence support that he had service in the Republic of Vietnam to include having set foot on the landmass of the country of Vietnam or that he served in the inland waters of the country.  (Parenthetically, the evidence also does not support that the appellant served in Korea or Thailand.)  

Regarding the appellant's service on Guam, in an October 2007 statement, the appellant reported that he worked at the Naval Command Station on the island.  His duties included working at the base hobby shop and the base bowling alley.  He also drove a truck and delivered supplies and mail.  The appellant also reported that during his time on Guam he was assigned to search parties in which U.S. military personnel would look for "Korean soldiers" who, the appellant commented, were not aware the war was over.  (Parenthetically, it appears the appellant is referring not to Korean but to Japanese soldiers.)  This duty included searches in jungle areas where Agent Orange had reportedly been used to help keep the foliage down.  The appellant also reported that Agent Orange was used around the base dump area and around living quarters (barracks).  In an undated statement submitted at his Board hearing, the appellant reported the use of pesticides and Agent Orange around the base in order to reduce foliage and combat insects.  

The Board notes that in March 2008, the National Personnel Records Center (NPRC) notified the AOJ that there was no record of the appellant having been exposed to herbicides.  A subsequent report from the U.S. Army and Joint Services Records Research Center (JSRRC) in March 2012, noted that information from the Department of Defense (DoD) did not identify Agent Orange or other tactical herbicides as being used, tested, disposed of or stored on the island of Guam, including all the camps and bases listed on Guam; this included jungle areas.  Furthermore, JSRRC noted that it had reviewed a Summary of Operations and Activities, dated in 1964, from the U.S. Navy Communications Station, Guam.  Of note, searches for two Japanese stragglers reportedly spotted on August 26, 1964 were terminated on October 24, 1964.  Additionally, an August 2012 email from a VA Compensation and Pension staff member to the AOJ noted that VA had no additional information (other than that already listed or identified) regarding the use, testing, or storage off tactical herbicides, including Agent Orange, in Guam.  It appears the staff member in referencing "listed" was referring to the list provided by the DoD with regard to herbicide use and test sites outside Vietnam.  

Otherwise, at his June 2011 Board hearing the appellant submitted a number of articles and documents in support of his claim.  These included, in particular, documents obtained from the Internet pertaining to the use or storage of Agent Orange on Guam as well as photos reportedly showing barrels which contained tactical herbicides (e.g. Agent Orange).  The photos were from a different service member who reportedly served on Guam no earlier than 1967.  

Also, the appellant submitted a redacted copy of an October 2005 Board decision in which service connection for diabetes mellitus was granted based on the apparent acceptance of a claimant's exposure to herbicide agents while serving on Guam.  Considered in that Board decision were articles discussing herbicide use on Guam at Andersen Air Force Base (AFB) and that the U.S. Environmental Protection Agency (EPA) listed Andersen AFB as a toxic site with dioxin contaminated soil.  

In the present case, the Board finds the most probative evidence consists of the reports from the JSRRC, citing to its review of DoD information, that neither Agent Orange nor any other tactical herbicide was used, tested, or stored on Guam, to include when the appellant was assigned to the island.  The JSRRC researched the appellant's claim and provided the noted documentary proof.  Otherwise, the Board finds the documents and photos submitted by the appellant to be of little probative value as they are anecdotal in nature and provide no proof regarding the use and/or storage of tactical herbicides on Guam.  Furthermore, the Board has also considered the photos submitted by the appellant that he obtained from another service member, showing stacked barrels which he claims is proof of the use and/or storage of tactical herbicides on Guam.  The Board does not find any persuasive evidence of record that such barrels contained Agent Orange or other tactical herbicides.  Furthermore, the photos were apparently taken after the appellant served on Guam.  Thus, the evidence does not necessarily support that the barrels in the photos were in fact present on Guam during the appellant's service on the island.  

The Board also notes that its decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2013).  It is important to emphasize that there is no mention in that October 2005 Board decision of any review of DoD documents or any inquiry to the JSRRC concerning the use of Agent Orange on Guam.  As the case presently before the Board contains such information, the facts of this case are readily distinguishable from the facts considered in the October 2005 Board decision.  As such, the prior October 2005 Board decision also has little probative value.  

Because the most probative evidence of record indicates that there was no Agent Orange or other tactical herbicide on Guam when the appellant served on the island, the Board finds that the weight of the evidence is against a finding of the appellant's presumed exposure to a herbicide agent (as defined by 38 C.F.R. § 3.307(a)(6)(i)) during active service; hence, presumptive service connection for diabetes mellitus based on exposure to a § 3.307 herbicide is not warranted.  Furthermore, included in the additional information submitted by the appellant was a report concerning the alleged chemical contamination of Guam.  The appellant's work duties while stationed on Guam did not reportedly involve the spraying of chemicals, to include any pesticides or insecticides.  However, to the extent that the appellant was exposed to an unknown chemical, a pesticide, or an insecticide, VA regulations do not provide that a disease such as diabetes mellitus may be presumed to have been incurred in service due to such exposure.  

The Board has also considered whether the appellant's claim for service connection for diabetes mellitus can be established with proof of actual, direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  As noted above, the appellant's allegations regarding diabetes mellitus and its connection to service include reports that he was exposed to chemicals and/or pesticides, as well as tactical herbicides like Agent Orange, while serving on Guam.  As noted above, the Board has not found that the appellant was exposed to a tactical herbicide such as Agent Orange on Guam.  

In the present case, the appellant has not submitted any medical evidence relating any other alleged chemical exposure, to include exposure to pesticides or insecticides, to the onset of his diabetes mellitus.  In this regard, the Board has considered the evidence submitted by the appellant at his Board hearing regarding the chemical contamination of Guam's environment with chemicals.  This evidence, however, does not demonstrate any possible causality between the appellant's diabetes mellitus and his service on Guam.  

The Board additionally notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the appellant developed diabetes mellitus as a result of alleged chemical exposure during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the appellant's statements regarding the etiology of his diabetes mellitus and its relationship to his period of service does not constitute competent evidence.  

Although the Board recognizes the appellant's sincere belief in the merits of his claim, the preponderance of the evidence is against a finding of service connection for his diabetes mellitus.  There is no probative medical evidence that the appellant's current disorder had its onset during or is otherwise related to his period of active service.  As noted above, the most probative evidence reveals that the appellant was not exposed to Agent Orange or any other tactical herbicide during his period of service, nor is there any medical opinion evidence linking his diabetes mellitus to his period of service.  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for diabetes mellitus, to include as due to herbicide exposure.  Because the preponderance of the evidence is against the claim, the benefit of doubt provision does not assist the appellant.  Therefore, service connection for diabetes mellitus, to include as due to herbicide exposure, is not warranted.  


ORDER

Service connection for diabetes mellitus, Type II, to include as due to herbicide exposure, is denied.  


REMAND

The appellant seeks compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a spinal cord stimulator implantation.  He claims that a nerve was hit during the procedure which caused him to develop additional disability consisting of a left foot drop.

The record on appeal shows that the appellant has a long history of treatment for lumbar disc disease, including an L4-5 laminectomy in 1967 and a fusion at that level in 2001.  In 2003, the appellant began to develop persistent radiating low back pain and intermittent numbness in the lower extremities.  When his symptoms became refractive to medical management, he elected to undergo a spinal cord stimulator implantation.  This procedure was performed at the Jesse Brown VA Medical Center in May 2005.  Post-operative records from that facility dated to July 2005 show that the appellant reported good relief of pain radiating to his legs, although he reported continued bilateral hip pain.  

Private clinical records show that in October 2005, the appellant reported that his spinal cord stimulator placement had not resulted in significant pain relief.  The diagnoses included bilateral lower extremity pain which the clinician noted was probably related to post-surgical changes.  The clinician indicated that although it was unfortunate that the spinal cord stimulator did not provide the appellant more benefit, it appeared as if he had received appropriate care via VA's pain clinic.  

A January 2006 VA treatment note reflects the appellant's history of developing left foot drop after a nerve stimulator was placed in his back.  On evaluation, the left foot drop was identified along with a loss of sensation of the lower extremity.  A subsequent March 2006 EMG (electromyography) study identified nerve impairment in the left lower extremity consisting of left peroneal nerve palsy and "the lesion is most likely around the knee or fibular head area."    

Otherwise, a January 2007 VA neurology note reported that the March 2006 EMG had suggested that the appellant's left foot drop was related to nerve compression at his left knee.  

A November 2007 report from a physician at the Valley Pain Treatment Center noted a diagnosis of left L5 radiculopathy with foot drop status post stimulator implant procedure.  The diagnosis appears to be based on the appellant's reported history.  

A November 2007 VA podiatry resident note reflects the clinician's report that the appellant's left foot displayed weakness.  Neurological evaluation noted diminished protective sensation.  The assessment included diabetes mellitus with neuropathy.  A subsequent January 2008 VA attending inpatient note reflected the clinician's report that no left lower extremity foot drop was found.  Also in January 2008, private clinical notes reflect removal of the spinal cord stimulator impulse generator, as the appellant reported that the device did not provide him any pain relief.  

A VA fee basis medical opinion was provided in May 2012.  The clinician noted review of the appellant's claims folders and the relevant treatment records.  He commented that there was nothing in the notes regarding a complication associated with the appellant's implant surgery.  The clinician opined the following,

Accordingly, less likely thtan [sic] not = as there is no complication noted and certainly, had [the appellant] a foot drop after the procedure it would have been in the notes by one or more of the people who saw him[.]  [A]t this point [with] the [available] information, his current weakness of [dorsi]-flex[ion] of the ankles and some lower leg numbness is not due to a surgical complication.  

With regard to VA fault as being the proximate cause of any additional disability, the clinician again reiterated that there was nothing in the records about a post-spinal cord stimulator implantation foot drop happening, so it was less likely than not that the appellant's mild weakness of ankle dorsiflexion/L5 area numbness was due to some surgical complication.  

It is clear from the opinion of the May 2012 clinician that he does not find that the appellant develop left lower extremity weakness/foot drop due to VA's nerve stimulator implantation.  The Board, however, finds that additional discussion for the clinician's conclusion is required.  In particular, the clinician identified a lack of complication of the stimulator procedure noted in the VA records.  He also commented that there was a lack of any reference of a left foot drop apparently by the physicians performing the procedure or a short time afterward.  However, the clinician does not identify the significance of such a finding in comparison to a left foot drop developing approximately six months after the procedure occurred.  The Unites States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When assessing the probative value of a medical opinion, the Board must consider whether the medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment."  Stefl at 124.  

In view of the above, it would be helpful to the Board if the May 2012 clinician provided an addendum medical opinion addressing the significance of a lack of onset of left foot drop at or near the time of the May 2005 VA surgical procedure as compared to a number of months subsequent to the procedure.  It would also be helpful to the Board if the clinician commented on the cause and/or etiology for the appellant's left foot drop.  

Otherwise, in response to the Board's November 2011 remand request, the AOJ has obtained and associated with the claims folders a signed "consent for treatment/procedure" form, dated April 18, 2005.  However, this form appears only to be related to the administration of anesthesia during the procedure.  In particular, it is noted under "Treatment/Procedure" (#4 of the form) the words "Moderate Sedation-Analgesia (Conscious Sedation)."  The risks and benefits of the procedure (#13 of the form) include headache, nausea, vomiting, as well as pain or redness at the intravenous (IV) site and infection at the IV site.  The Board assumes that a "consent for treatment/procedure" form explaining the risks and benefits associated with the implantation procedure and/or function of the nerve stimulator unit (as compared to only a signed consent form for the administration of anesthesia) would also have been necessary for the appellant to sign prior to the May 2005 procedure.  As such, the AOJ should make an additional attempt to obtain any available "consent for treatment/procedure" form explaining the risks and benefits associated with the implantation procedure and/or function of the nerve stimulator unit.  

Finally, as noted previously, the appellant is in receipt of SSA disability benefits reportedly awarded in 2004.  The appellant's back-related issues have been longstanding and are noted as existed prior to 2004.  As such, in light of this remand and the possible relevancy of such SSA records (e.g. identifying appellant's medical condition prior to the May 2005 nerve stimulator implant procedure), the AOJ should make an attempt to obtain the appellant's SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a "consent for treatment/procedure" form associated with the May 2005 nerve stimulator procedure that would have explained the risks and benefits associated with the implantation procedure and/or function of the nerve stimulator unit (as compared to the signed consent form currently associated with the claims folders pertaining to the administration of anesthesia during the procedure).  Any negative response should be documented in the claims folders.  

(Parenthetically, the Board notes that the appellant commented at his Board hearing that he was not advised of the risks associated with the implantation and/or function of the nerve stimulator unit.) 

2.  Contact the SSA directly and request copies of all pertinent information considered by the Administrative Law Judge (ALJ) in awarding SSA disability benefits to the appellant, to include a complete copy of any ALJ decision.  If the records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folders should be referred back to the clinician who conducted the May 2012 examination of the appellant and provided a medical opinion at that time.  The clinician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The clinician should clarify his May 2012 opinion by commenting on the significance of the lack of onset of left foot drop at the time of the May 2005 VA nerve stimulator implant surgery, as compared to the onset of left foot drop months after the procedure was performed.  The clinician should also comment on the cause/etiology of the appellant's left foot drop.  

(The clinician should, in particular, review a November 2007 report from a physician at the Valley Pain Treatment Center (identified with a green tab in Volume #1 of the claims folders) in which the impression included a diagnosis of left L5 radiculopathy with foot drop status post stimulator implant procedure.)

If the May 2012 clinician is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another clinician/examiner who should be asked to supply the opinion.  (If further examination of the appellant is necessary to provide the requested opinion, the appellant should be scheduled for an examination and the necessary opinion requested.)  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the remaining issue on appeal for entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  If any benefit sought is denied, the appellant and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


